Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 8/6/21.  Claims 1-15 are pending and have been examined.
	Claims 1-8 and 10-15 are rejected.
	Claim 9 is objected.

Drawings
	The drawings filed on 8/6/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-15 are directed to an abstract idea. Under Step 1, claims 1-15 are either apparatus, method or an article of manufacture, claim 10 recites the following “plotting a plurality of values corresponding to the plurality of parametric measurements as a parametric wafer map; identifying at least one dominant pattern of the plurality of parametric measurements on the parametric wafer map; removing the at least one dominant pattern from the parametric wafer map thus forming an enhanced wafer map; and identifying a less dominant pattern of the plurality of parametric measurements on the enhanced wafer map”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because “plotting a plurality of values corresponding to the plurality of parametric measurements as a parametric wafer map” and “removing the at least one dominant pattern from the parametric wafer map thus forming an enhanced wafer map” as described in [0010]-[0011] and [0013]-[0014] constitutes a mathematical concepts such as performing mathematical calculations to plot the values as a map and to remove patterns from the map, “identifying at least one dominant pattern of the plurality of parametric measurements on the parametric wafer map” and “identifying a less dominant pattern of the plurality of parametric measurements on the enhanced wafer map” as described in [0012]-[0014] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The limitation “acquire historical power load data in a one-dimensional time series for a set time length, the historical power load data including data corresponding to each time point” represents mere data gathering that is necessary for use of the recited judicial exception. Thus “obtaining a plurality of parametric measurements from a test structure formed on a semiconductor wafer” is insignificant extrasolution activity, see MPEP 2106.05(g), the “obtaining a plurality of parametric measurements from a test structure formed on a semiconductor wafer” does not integrate the invention into a practical application because it represents mere data gathering. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed in the previous step, the limitation “obtaining a plurality of parametric measurements from a test structure formed on a semiconductor wafer” represents collecting data that is necessary for use of the recited judicial exception. Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 1 recites the following “identifying a dominant pattern in a plurality of parametric measurements taken from a first semiconductor wafer; removing the dominant pattern thereby revealing a less dominant pattern; and identifying a root cause for a yield loss in semiconductor manufacturing utilizing the less dominant pattern”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because “removing the dominant pattern thereby revealing a less dominant pattern” as described in [0010]-[0011] and [0013]-[0014] constitutes a mathematical concepts such as performing mathematical calculations to remove patterns, “identifying a dominant pattern in a plurality of parametric measurements taken from a first semiconductor wafer; and identifying a root cause for a yield loss in semiconductor manufacturing utilizing the less dominant pattern” as described in [0012]-[0014] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind. Accordingly, the claim recites an abstract idea. The judicial exception is not integrated into a practical application because there is no additional limitations other than the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent claims 2-8 and 11-15 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20200013161 to Baidya et al. (hereinafter “Baidya”).

As per claim 1, Baidya discloses a method (Baidya, see Fig. 4, Fig. 5 and their corresponding paragraphs), identifying a dominant pattern in a plurality of parametric measurements taken from a first semiconductor wafer (Baidya, see Fig. 4, Fig. 5, Fig. 9 and their corresponding paragraphs for identifying a dominant pattern in measured electrical properties of varies features of a wafer (i.e. a plurality of parametric measurements taken from a wafer)), removing the dominant pattern thereby revealing a less dominant pattern (Baidya, see Fig. 4, Fig. 5, Fig. 9 and their corresponding paragraphs for using a threshold to suppress (i.e. removing) the dominant pattern thereby revealing a non-dominant pattern (i.e. less dominant pattern)), and identifying a root cause for a yield loss in semiconductor manufacturing utilizing the less dominant pattern (Baidya, see [0016], [0026]-[0027], [0031], [0036]-[0037], Fig. 4, Fig. 5, and their corresponding paragraphs for identifying contributor of the defect that limits process yield using the non-dominant pattern).

As per claim 2, the rejection of claim 1 is incorporated, Baidya further discloses identifying a plurality of dominant patterns in the plurality of parametric measurement and removing the plurality of dominant patterns (Baidya, see [0031], Fig. 5 and its corresponding paragraphs for identifying a plurality of dominant patterns in the plurality of parametric measurement and removing the plurality of dominant patterns).

As per claim 3, the rejection of claim 1 is incorporated, Baidya further discloses computing a statistical median or a statistical mean of the parametric measurements as the dominant pattern (Baidya, see Fig. 5, [0044] and [0048]).

As per claim 4, the rejection of claim 1 is incorporated, Baidya further discloses identifying a common spatial pattern as the dominant pattern (Baidya, see [0056], it is noted that sufficiently similar image characteristics can be interpreted as common spatial pattern as claimed).


Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US10026589 discloses methods, systems and devices for using charged particle beam tools to pattern and inspect a substrate. The inventors have discovered that it is highly advantageous to use patterns generated using the Hadamard transform as alignment and registration marks (Hadamard targets) for multiple-column charged particle beam substrate processing and inspection tools. Hadamard targets can be written to a substrate using charged particle beams performing, for example, resist-based lithography or resist-less direct processing. High-order Hadamard targets can also be patterned and imaged to obtain superior column performance metrics for applications such as super-rapid beam calibration DOE, column matching, and column performance tracking. Hadamard target blocks can be written highly locally to electrically functional pattern portions, or integrated into said pattern portions, thereby enabling re-registration local and contemporaneous to writing and improving beam targeting accuracy following re-registration. Superior alignment and registration, and column parameter optimization, allow significant yield gains.
	US11037286 discloses a classifier and a method of classifying defects in a semiconductor specimen. The classifier enables assigning each class to a classification group among three or more classification groups with different priorities. Classifier further enables setting purity, accuracy and/or extraction requirements separately for each class, and optimizing the classification results in accordance with per-class requirements. During training, the classifier is configured to generate a classification rule enabling the highest possible contribution of automated classification while meeting per-class quality requirements defined for each class.
	US10713769 discloses systems for performing active learning for defect classifiers are provided. One system includes one or more computer subsystems configured for performing active learning for training a defect classifier. The active learning includes applying an acquisition function to data points for the specimen. The acquisition function selects one or more of the data points based on uncertainty estimations associated with the data points. The active learning also includes acquiring labels for the selected one or more data points and generating a set of labeled data that includes the selected one or more data points and the acquired labels. The computer subsystem(s) are also configured for training the defect classifier using the set of labeled data. The defect classifier is configured for classifying defects detected on the specimen using the images generated by the imaging subsystem.
	US20200380655 discloses a method for clustering based on unsupervised learning according to an embodiment of the invention enables clustering for newly generated patterns and is robust against noise, and does not require tagging for training data. According to one or more embodiments of the invention, noise is accurately removed using three-dimensional stacked spatial auto-correlation, and multivariate spatial probability distribution values and polar coordinate system spatial probability distribution values are used as learning features for clustering model generation, making them robust to noise, rotation, and fine unusual shapes. In addition, clusters resulting from clustering are classified into multi-level clusters, and stochastic automatic evaluation of normal/defect clusters is possible only with measurement data without a label.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117